DETAILED ACTION

The applicant amended claims 2, 20, and 21 in the amendment received on 10-06-2021.


Claims 2-21 are pending.

Allowable Subject Matter

Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 2, 20, and 21 similarly define the distinct features, “a communication interface configured to receive via a network one or both of a metadata associated with content to be integrated into a linear radio broadcast and a content data comprising content to be integrated into the linear radio broadcast; an audio output interface configured to provide broadcast-ready audio to a local input of a linear radio broadcast mixer for a linear radio broadcast station; an audio input interface configured to receive broadcast-ready audio from a local output of the linear radio broadcast mixer; a memory configured to, in the event of network connectivity loss: provide a local audio cache for audio playback; and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./
Joel Mesa
Examiner, Art Unit 2447

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447